Citation Nr: 9912444	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee meniscectomy, currently rated 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from June 1, 1972, 
to July 27, 1972, and from August 15, 1975, to December 11, 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The Board notes that the appellant is currently incarcerated 
and that it has been determined he cannot be examined at a VA 
medical facility because he requires an armed guard at all 
times, a situation that is considered too disruptive for VA 
patients and staff.  Therefore, the Board will adjudicate his 
claim on the basis of the clinical findings provided in the 
medical evidence of record, including records of treatment 
provided by the Department of Corrections of the State of 
Florida and by Bassett Medical Services, P.A.  


FINDING OF FACT

The appellant's right knee disability is manifested by 
limitation of flexion to 125 degrees, generalized joint line 
tenderness, mild degenerative changes, and pain, without 
effusion, or collateral or cruciate instability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right knee meniscectomy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5257, 5260, 5261, (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that his service-connected residuals of 
a right knee meniscectomy are more severely disabling than 
currently evaluated, thereby warranting a higher evaluation.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in November 1975 for pain in his right knee without trauma.  
Chondromalacia patella of the right knee was diagnosed.  

Following the appellant's separation from service, a February 
1976 VA medical examination diagnosed chondromalacia of the 
right knee.  During VA hospitalization from July 23 to August 
3, 1978, the appellant underwent surgery for the removal of a 
torn right lateral meniscus.  Two VA X-rays of the right knee 
in December 1980 revealed some degenerative joint disease in 
the right knee, which was considered to be the result of old 
trauma.  Subsequent to VA treatment in October 1981 for 
recurrent right knee pain with effusion and locking, the 
appellant underwent arthroscopic surgery on the knee in 
November 1981.  A May 1982 VA medical examination revealed 
that flexion in the right knee was limited to 90 degrees, and 
an August 1982 VA outpatient record showed that the appellant 
was given a knee cage for his right leg.  

A February 1993 examination of the appellant's right knee by 
W. P. Mahan, M.D., revealed the following clinical findings: 
extension was within 5 to 8 degrees of full, with pain and a 
rubbery resistance on forced extension; flexion was within 
normal limits; there was no effusion; there was X-ray 
evidence of degenerative changes with arthrophytes and 
narrowing of the lateral compartment of the knee; and there 
was a smidgen of give in the medial collateral ligament, 
tenderness to palpation along the lateral compartment of the 
knee, and a small arthrophyte along the anterior margin of 
the medial femoral condyle.  The physician opined that there 
was internal derangement in the right knee, which would 
probably require arthroscopic surgery.  

Medical records from Bassett Medical Services, P.A., include 
the following reports of right knee examinations: a July 1993 
examination showed full range of motion in the knee without 
swelling, effusion, or instability to anterior drawer or 
valgus/ varus stress; an August 1993 examination revealed 
degenerative changes, with valgus and varus testing within 
normal limits and stable, no evidence of anterior or 
posterior joint laxity, no patellofemoral symptoms or 
tracking problems, and no grind; and a May 1996 examination, 
at which time the appellant ambulated with crutches, showed 
generalized joint line tenderness and mild degenerative 
changes on X-ray, with flexion to 125 degrees, no effusion, 
and no collateral or cruciate instability.  

Service connection was granted for chondromalacia of the 
right knee by a December 1976 rating decision, and a 10 
percent evaluation was assigned under Diagnostic Codes 5299-
5275 from December 12, 1975.  A September 1978 rating 
decision granted a temporary total rating under 38 C.F.R. 
§ 4.30 for the appellant's right knee disability from July 
23, 1978, to October 30, 1978, and reassigned the 10 percent 
evaluation under Diagnostic Code 5259, effective November 1, 
1978.  A December 1981 rating decision assigned a 20 percent 
evaluation under Diagnostic Codes 5299-5257 from August 24, 
1981, granted a temporary total rating under 38 C.F.R. § 4.30 
from November 1 to December 31, 1981, and reassigned the 
20 percent evaluation from January 1, 1982.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, and a 20 percent evaluation is 
assigned if the condition is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The clinical findings presented in 
this case do not show that the appellant has instability or 
subluxation in his right knee that is severe, for which an 
evaluation greater than 20 percent could be assigned.  
Rather, the most recent findings fail to demonstrate 
collateral or cruciate instability.  Therefore, the Board is 
unable to identify a basis to grant a higher evaluation for 
the appellant's right knee disability based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion in the knee.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, and a 30 percent evaluation when the limitation 
is to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Because the most recent range of motion tests for 
extension and flexion in the right knee revealed that 
extension was full in July 1993 and that flexion was to 125 
degrees in May 1996, the Board finds that an evaluation 
greater than 20 percent is not warranted for his right knee 
disability based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  While he ambulated with 
crutches and had generalized joint line tenderness in the 
right knee at the May 1996 examination, he had neither 
effusion nor collateral or cruciate instability in the knee, 
and flexion in the knee was to within 15 degrees of normal, 
which is 140 degrees.  38 C.F.R. § 4.71, Plate II.  Because 
the appellant is not shown to have even moderate instability 
associated with his right knee disability, it is apparent 
that his degenerative changes and pain have been factored 
into the RO's decision to assign a 20 percent evaluation for 
the disability.  Hence, a higher evaluation is not warranted 
for the appellant's right knee disability on the basis of 
functional disability.  


ORDER

An increased evaluation for residuals of a right knee 
meniscectomy is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

